
	

115 S1688 IS: Empowering Medicare Seniors to Negotiate Drug Prices Act of 2017
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1688
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2017
			Ms. Klobuchar (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Ms. Duckworth, Mr. Franken, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Mr. Leahy, Mr. Manchin, Mrs. McCaskill, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Wyden, Mrs. Gillibrand, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow the Secretary of Health and Human Services
			 to negotiate fair prescription drug prices under part D of the Medicare
			 program.
	
	
		1.Short title
 This Act may be cited as the Empowering Medicare Seniors to Negotiate Drug Prices Act of 2017.
		2.Authority to negotiate fair
			 prices for Medicare prescription drugs
 (a)In generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i).
			(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
